UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2030


TORNELLO FONTAINE PIERCE EL BEY,

                    Plaintiff - Appellant,

             v.

JOSH STEIN; PAT MCCRORY; STATE OF NORTH CAROLINA; JAMES
ALLEN JOINES; SHERIFF WILLIAM T. SCHATZMAN; BJ BARNES, a/k/a
Eschol Edward Barnes, Jr.; NANCY VAUGHAN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:15-cv-00539-FDW-DCK)


Submitted: January 2, 2018                                   Decided: January 11, 2018


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tornello Fontaine Pierce El Bey, Appellant Pro Se. Grady L. Balentine, Jr., Special
Deputy Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh
North Carolina; James R. Morgan, Jr., WOMBLE BOND DICKINSON (US) LLP,
Winston-Salem, North Carolina; Lonnie Glenn Albright, III, FORSYTH COUNTY
SHERIFF’S OFFICE, Greensboro, North Carolina; James Demarest Secor, III,
Greensboro, North Carolina; Polly D. Sizemore, CITY OF GREENSBORO LEGAL
DEPARTMENT, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Tornello Fontaine Pierce El Bey appeals the district court’s order dismissing his

amended complaint with prejudice. On appeal, we confine our review to the issues raised

in the Appellant’s brief. See 4th Cir. R. 34(b). Because Pierce El Bey’s informal brief

does not raise any specific challenge to the basis for the district court’s disposition of the

merits of his claims, Pierce El Bey has forfeited appellate review of the court’s order. *

See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we

affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
        We conclude that the district court had subject-matter jurisdiction as Pierce El
Bey’s false arrest claim should have been raised pursuant to 42 U.S.C. § 1983 (2012).
We further reject Pierce El Bey’s conclusory assertion that the district judge was biased.
See Belue v. Leventhal, 640 F.3d 567, 573 (4th Cir. 2011).


                                              3